DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/26/19 and 03/08/21 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofstaetter (9,803,323) in view of Sami et al. (2017/0019012). Hofstaetter discloses a tamping unit (2) for tamping sleepers of a track (3), the tamping unit comprising: a lowerable tool carrier (11); oppositely-positioned tamping tools (19); a squeezing drive (15) for producing a squeezing motion; an electric vibration drive (17) for producing a vibratory motion, said electric vibration drive having an eccentric shaft (21); pivot arms each connecting a respective one of said tamping tools to said squeezing drive and to said electric vibration drive; Hofstaetter discloses the tamping unit set forth above, but does not disclose the electric motor and stator. However, Sami does disclose the electric motor, rotor and stator (see paras. 7, 8, 18, 19, and 21).  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the electric motor disclosed in Sami to provide a teaching in .
Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/Jason C Smith/                             Primary Examiner, Art Unit 3617